Citation Nr: 1224321	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent for the purpose of managing compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By this rating action, the RO found the Veteran incompetent to handle disbursement of VA compensation funds.  


REMAND

Generally, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitations.  38 C.F.R. § 3.353 (2011).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. § 13.55, 13.56 (2011) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in 38 C.F.R. § 3.103 (2011).  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested, it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).  

By way of history, the Veteran served on active duty from November 1974 to October 1976.  He was granted service connection for paranoid schizophrenia immediately after his separation from service, and by an August 1986 rating decision, the RO increased the evaluation for this service-connected disorder to 100 percent disabling, effective September 25, 1985.  Based on the Veteran's fluctuating psychiatric symptoms and shifting behavior throughout the years, the RO determined the Veteran to be incompetent for VA purposes from June 8, 1996, competent for VA purposes from July 31, 1994, and subsequently incompetent for VA purposes from August 7, 2007.  

In June 1996, the Veteran was found incompetent to manage his financial affairs, based on a lengthy recommendation prepared by his VA treatment team in March 1996, which described his pattern of impulsive, poorly conceived decisions, including impulsive spending of large sums of money, failure to fulfill obligations, and poor history of compliance with treatment.  

Subsequent treatment records reflect an improvement in the Veteran's mental condition.  In a July 2001 letter, the Veteran's psychiatrist, E.D., M.D., wrote that he had recently seen the Veteran at his office for a psychiatric assessment, and the Veteran had displayed no obvious reasons that prevented him from becoming his own payee.  During the July 2004 VA examination, the Veteran was able to accurately describe his budget, to include the income he received from VA and through the Social Security Administration (SSA), as well as how the income is allocated and distributed with respect to payment of his bills and providing child support.  The Veteran also described his credit history and denied a history of reckless spending.  Upon evaluating the Veteran's mental condition, the examiner noted that the Veteran was goal directed in his thought process, and did not display any psychotic symptoms such as delusional thought or hallucinations.  The examiner further noted that the Veteran appeared to be capable of insight and described his judgment as intact.  Based on his discussion with, and evaluation of the Veteran, the examiner determined that the Veteran's mental condition had been stable for some time, that the Veteran was currently in remission, and that he was competent to manage financial decisions on his own behalf.  Based on the medical evidence of record, in the July 2004 rating decision, the RO determined that the Veteran was competent for VA purposes.

Subsequent medical records dated in 2006 reflect a worsening in the Veteran's psychiatric symptoms.  Indeed, the Veteran was admitted to the psychiatric unit of the West Palm Beach VA medical center (VAMC) in June 2006, for stabilization of his symptoms.  In the discharge report, the treatment provider wrote that due to the severity of his symptoms, the Veteran presented an "increased risk of harm" unless his symptoms could be controlled.  It was further assessed that the Veteran required a higher level of care than provided at the group home where he previously resided, and would be transferred to an assisted living facility (ALF) where his medication could be supervised and administered.  In a following treatment report dated in June 2006, the staff psychiatrist, B.D., M.D., noted that the Veteran's fiduciary, J.R., had contacted him and expressed some concern over the Veteran's recent financial transactions.  Specifically, J.R. reported that the Veteran had recently purchased a new car and "maxed out several credit cards" without J.R's knowledge.  According to J.R., the Veteran did not have the financial resources to make the monthly payments and "will probably...default on most of these payments."  J.R. further indicated that this was new behavior for the Veteran, as he had been doing "very well" during the previous five years.  Dr. D. also noted that the owner of the ALF where the Veteran was residing stated that the Veteran had been very delusional since his admission.  Indeed, VA treatment records dated from June 2006 to July 2006 reflect that the Veteran continued to exhibit chronic delusional thoughts that were grandiose and paranoid in nature.  In the June 2006 Report of Field Examination, the field examiner took note of these treatment records, and further noted that the Veteran had been visiting his local recruiting station, seeking their support for his candidacy as President of the United States of America.  Based on the medical evidence of record, the field examiner did not find the Veteran competent to handle his own VA funds.  

In November 2006, the RO proposed finding the Veteran incompetent to handle disbursement of VA funds.  In January 2007, the Veteran was notified of this proposal and was provided the opportunity to submit or identify evidence demonstrating his competence; the Veteran did not respond.  In the August 2007 rating decision, the Veteran was found to be incompetent to handle disbursement of funds.  In his June 2008 notice of disagreement (NOD), the Veteran appealed this decision, and stated that he was fully capable of handling his own financial affairs.  

Evidence added to the record since his admission to the ALF suggests that the Veteran's competence may have changed due to medication and compliance.  In this regard, VA treatment records dated from May 2008 to April 2009 reflect that the Veteran was seen on a regular basis at the West Palm Beach VAMC for ongoing care and treatment of his psychiatric condition.  The majority of these treatment records indicate that the Veteran was stable, alert, oriented, focused, and his thought content and thought process were both logical and goal directed.  These records also show that the Veteran was compliant with his medication, that his mood and affect were congruent, and that his insight and judgment were shown to be intact.  The Board acknowledges that the treatment records show continued signs of delusional thoughts, and fluctuations in the severity of the Veteran's delusional thought patterns.  Nevertheless, the treatment providers recognized that the Veteran was "chronically delusional at baseline."  Indeed, a January 2009 Mental Health telephone note reflects that the Veteran asked to be transferred to another assisted care living facility, and provided a cost comparison of the ALF he was currently residing at, and the one he wished to be transferred to.  This shows that despite the Veteran's delusional thought patterns, he does display some level of understanding with respect to his finances.  However, the record is unclear as to the extent of his understanding and ability to manage his own affairs.  

Furthermore, while the treatment records reflect a stabilization of his psychiatric symptoms, there is no specific finding as to his competency to handle disbursed funds.  Indeed, the Veteran has not been provided a VA examination to determine his present competency to handle fund disbursement.  Further, the most recent determination as to the Veteran's competency was the June 2006 Report of Field Examination, which is more than six years ago.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that in order to comply with VA's duty to assist, VA must provide the Veteran a thorough and contemporaneous medical examination).  Moreover, evidence submitted since the June 2006 Report of Field Examination is silent as to the Veteran's competency to handle VA fund disbursement.  Thus, in the interest of fairness and due process, the Board finds that a remand is warranted in order to afford the Veteran a VA field and mental examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that the Veteran is in receipt of disability benefits from the SSA.  While the nature of the disability has not been reported, these records might contain evidence reflecting on the Veteran's competence to handle disbursement of VA funds.  When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2.  Then, schedule the Veteran for a VA field examination, to be conducted in conformity with M21-1MR, Part 11 (Fiduciary Program), Chapter 2 (Field Examinations), to assess his social, economic and industrial adjustment, as well as his ability to administer VA funds without limitation.  A copy of the field examination report should be associated with the claims file.  

3.  After completing the above development, provide the Veteran with a VA mental health examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All necessary studies and tests should be conducted.  The examiner should record any mental health symptoms throughout the appeal, and offer an opinion as to the Veteran's mental capacity to manage his affairs, including disbursement of VA funds, without limitation.  

All opinions expressed must be supported by a complete explanation for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After the above is completed, as well as any other development deemed necessary, readjudicate the claim.  If any decision is adverse to the Veteran, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of the Statement of the Case in April 2009 and allow for an appropriate period of time for response.  The case should thereafter be returned to the Board if in order.  

No action is required of the Veteran until he is notified by the originating agency; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

